UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4259


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENDALL T. COHEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00160-PMD-1)


Submitted:   March 17, 2015                   Decided:    April 7, 2015


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janis   Richardson   Hall,  Greenville,   South   Carolina,   for
Appellant.   William N. Nettles, United States Attorney, Jimmie
Ewing,   Assistant  United  States   Attorney,  Columbia,   South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kendall       T.    Cohen     appeals       his    conviction    and       120-month

sentence imposed following his guilty plea, pursuant to a plea

agreement, to one count of being a felon in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2012).

Cohen’s     attorney          filed   a    brief,       pursuant     to     Anders     v.

California, 386 U.S. 738 (1967), raising as a possible issue for

review    whether       the    district    court       committed   reversible       error

when it allegedly failed to comply with Fed. R. Crim. P. 11 when

it   accepted      Cohen’s       guilty    plea.          Cohen    filed    a    pro   se

supplemental brief, in which he repeats counsel’s assignment of

error,    and    raises       additional    assignments       of   error,       including

ineffective assistance of counsel claims.                    And in a supplemental

brief filed by counsel, Cohen asserts that: (1) his prior South

Carolina felony conviction for assault while resisting arrest is

not a “crime of violence” under the Sentencing Guidelines and,

thus, his Guidelines range was erroneously calculated; and (2)

the district court provided an insufficient explanation for his

sentence.       Finding no error, we affirm.

     First, we conclude that the district court did not err when

it accepted Cohen’s guilty plea.                  Because Cohen did not move in

the district court to withdraw his plea, we review the guilty

plea hearing for plain error.                    United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002).                   To establish plain error, Cohen

                                             2
must show:      (1) there was error; (2) the error was plain; and

(3) the error affected his substantial rights.                               Henderson v.

United States, ___ U.S. ___, 133 S. Ct. 1121, 1126–27 (2013);

United States v. Olano, 507 U.S. 725, 732 (1993).                            In the guilty

plea    context,     a    defendant       meets     this    burden     by    “show[ing]      a

reasonable probability that, but for the error, he would not

have entered the plea.”                 United States v. Massenburg, 564 F.3d

337, 343 (4th Cir. 2009) (internal quotation marks omitted).                                 We

have reviewed the transcript of Cohen’s guilty plea hearing and

conclude that the district court complied with Rule 11, that

Cohen’s guilty plea was knowing and voluntary, and that there

was    a   factual       basis   for     the    plea.        Accordingly,         we   affirm

Cohen’s conviction.

       We also discern no reversible error in the district court’s

decision to impose a 120-month sentence.                         Although we review

Cohen’s     sentence       for     reasonableness,           applying        an   abuse-of-

discretion     standard,         Gall    v.    United      States,    552    U.S.      38,   46

(2007), we review unpreserved non-structural sentencing errors

for plain error.            United States v. Lynn, 592 F.3d 572, 575–76

(4th Cir. 2010).           Our review requires consideration of both the

procedural     and       substantive          reasonableness         of     the   sentence.

Gall, 552 U.S. at 51.                  We first assess whether the district

court      properly       calculated          the   advisory         Guidelines        range,

considered the factors set forth at 18 U.S.C. § 3553(a) (2012),

                                               3
analyzed     any     arguments          presented          by    the        parties,       and

sufficiently explained the selected sentence.                         Id. at 49–51; see

Lynn, 592 F.3d at 575–76.                If we find no procedural error, we

review the sentence for substantive reasonableness, “examin[ing]

the totality of the circumstances[.]”                      United States v. Mendoza–

Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                          “Any sentence that

is within or below a properly calculated Guidelines range is

presumptively        [substantively]              reasonable”         and        “[s]uch     a

presumption can only be rebutted by showing that the sentence is

unreasonable       when    measured       against      the      18    U.S.C.       § 3553(a)

factors.”      United States v. Louthian, 756 F.3d 295, 306 (4th

Cir.), cert. denied, ___ U.S. ___, 135 S. Ct. 421 (2014).

     We    conclude       that     Cohen’s        sentence      is    procedurally         and

substantively       reasonable.               The     district         court       correctly

calculated     Cohen’s      Guidelines            range,    listened        to     counsel’s

argument,    afforded           Cohen    an       opportunity        to   allocute,        and

adequately    explained          its    reasons      for    imposing        the    120-month

sentence.    Thus, we affirm Cohen’s sentence.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal. *                                We

therefore    affirm       the    district     court’s        judgment.            This   court

     *
       We have reviewed carefully the issues raised in Cohen’s
pro se supplemental informal brief and find them to be without
merit.



                                              4
requires counsel to inform Cohen, in writing, of the right to

petition     the   Supreme    Court   of       the   United   States   for   further

review.    If Cohen requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move    in    this     court    to       withdraw   from    representation.

Counsel’s motion must state that a copy of the motion was served

on Cohen.     We dispense with oral argument because the facts and

legal arguments are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           5